NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JUN 20 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

GOPAO GOPAL SINGH,                               No. 10-73024

               Petitioner,                       Agency No. A095-784-626

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 18, 2013**

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Gopao Gopal Singh, a native and citizen of Nepal, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We dismiss


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Singh’s petition for review.

      A petition for review “must be filed not later than 30 days after the date of

the final order of removal.” 8 U.S.C. § 1252(b)(1). The 30-day filing period for a

petition for review is mandatory and jurisdictional. See Stone v. INS, 514 U.S. 386,

405 (1995); Magtanong v. Gonzales, 494 F.3d 1190, 1191 (9th Cir. 2007) (order)

(per curiam). “A mandatory and jurisdictional rule cannot be forfeited or waived,

and courts lack the authority to create equitable exceptions to such a rule.”

Magtanong, 494 F.3d at 1191 (internal citation omitted).

      Even with the benefit of the mailbox rule, Singh has not shown he filed his

petition for review within the mandatory prescribed time, because Singh did not

direct that the petition for review be filed with the court when he first gave it to

prison officials for mailing. See Houston v. Lack, 487 U.S. 266, 273 (1988)

(“delivery of a notice of appeal to prison authorities would not under any theory

constitute a ‘filing’ unless the notice were delivered for forwarding to the . . .

court.”). Thus, we dismiss Singh’s petition for review and deny all pending

motions as moot. See Magtanong , 494 F.3d at 1191-92.

      PETITION FOR REVIEW DISMISSED.




                                            2                                        10-73024